Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This action is in response to the claimed listing filed on 12/10/2019.
Claims 1-20 are pending. 
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
Gagliardi et al., US PAT. No US 8,868,737 B2.

As per Claim 8: Regarding,
8.    A method, comprising:
obtaining programming code associated with an application and presentable content associated with one or more user interfaces of the application;
(Fig. 2, Content Delivery Network 220 obtains content files, (it includes a “content item” that is requested from a user as mentioned in Abstract) 
In Fig. 22, content files included with ‘said content item’ uploaded from origin server 211, uploading one or more content files from the content library to the content preparer 222)

generating, by one or more hardware processors, an application package based on the programming code without including the presentable content;
(Fig. 2, In Content Delivery Network 220, with content files into pieces, the Content Preparer repackages or packages pieces into messages 222 generates application package obtains content files, and segments F1-F9 and INV F)

releasing, by the one or more hardware processors, the application package to an application hosting server for distributing to end-users; and
(Fig.2: Content Origin holding Web page (3) that allows user to access Inventory server, and Inventory stores a mapping between the delivery server and the content item in an inventory :)

publishing the presentable content to a content delivery network separate from the application hosting server.
(Fig. 2 Delivery store Content Item with the URL (12), this Content item is separated from the Content Origin or Inventory Server. The web page is associate with the application that provides content request)  


Allowable Subject Matter
Claims 1-7 and 15-20 are allowable.
Claims 9-12 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
 	 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kahn et al., US Pat. No. US 8,345,869 B2 discloses a content delivery network having a device requesting a lost or missing content.
Wang et al., US Pat No. 9.426,244 B2 discloses a content delivery network having a request/response for a content that is stale or not in a cache or stale of an edge server, the content will be retrieved from a content provider in to the cache for a user request. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted T Vo whose telephone number is (571)272-3706.  The examiner can normally be reached on 8am-4:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Y Zhen can be reached on (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TTV
May 22, 2021
/Ted T. Vo/
Primary Examiner, Art Unit 2191